Exhibit 10.3

 

[FORM]

 

EAGLE ROCK ENERGY PARTNERS
LONG-TERM INCENTIVE PLAN

 

RESTRICTED UNIT AGREEMENT
FOR
NON-EMPLOYEE DIRECTORS

 

This Restricted Unit Agreement (this “Agreement”) is made and entered into by
and between EAGLE ROCK ENERGY G&P, LLC, a Delaware limited liability company
(the “Company”), and [                                          ] (the
“Director”).  This Agreement is entered into as of the [                      ]
(the “Date of Grant”).  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan (as defined below), unless the context requires otherwise.

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the EAGLE ROCK ENERGY PARTNERS LONG-TERM
INCENTIVE PLAN (the “Plan”) to attract, retain and motivate employees, officers,
directors and consultants; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
grant to non-employee members of the Board of restricted units of EAGLE ROCK
ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Partnership”), as
part of their compensation for services performed for the Company, the
Partnership, or any other entity which is an affiliate (within the meaning of
such term under the Exchange Act and the rules promulgated thereunder) of the
foregoing entities (collectively, the “Partnership Entities”).

 

NOW, THEREFORE, in consideration of the Director’s agreement to provide or to
continue providing services to the Partnership Entities, the Director and the
Company agree as follows:

 

SECTION 1.         Grant.

 

The Company hereby grants to the Director as of the Date of Grant an award of
                   Units, subject to the terms and conditions set forth in the
Plan, which is incorporated herein by reference, and in this Agreement,
including, without limitation, those restrictions described in Section 2 (the
“Restricted Units”).

 

SECTION 2.         Restricted Units.

 

The Restricted Units are restricted in that they may be forfeited to the Company
and in that they may not, except as otherwise provided in Section 5, be
transferred or otherwise disposed of by the Director until such restrictions are
removed or expire as described in Section 4 of this Agreement.  The Company
shall issue in the Director’s name the Restricted Units and

 

--------------------------------------------------------------------------------


 

shall retain the Restricted Units until the restrictions on such Restricted
Units expire or until the Restricted Units are forfeited as described in
Section 4 of this Agreement.  The Director agrees that the Company will hold the
Restricted Units pursuant to the terms of this Agreement until such time as the
Restricted Units are either delivered to the Director or forfeited pursuant to
this Agreement.

 

SECTION 3.         Rights of Director; Unit Distribution Rights.

 

Effective as of the Date of Grant, the Director shall be treated for all
purposes as a Unit holder with respect to all of the Restricted Units granted to
him pursuant to Section 1 (except that the Director shall not be treated as the
owner of the Units for federal income tax purposes until the Restricted Units
vest (unless the Director makes an election under section 83(b) of the Code, in
which case the Director shall be treated as the owner of the Units for all
purposes on the Date of Grant)) and shall, except as provided herein, have all
of the rights and obligations of a Unit holder with respect to all such
Restricted Units, including any right to vote with respect to such Restricted
Units and to receive any UDRs thereon if, as, and when declared and paid by the
Partnership, including, without limitation, any UDRs consisting of the
distribution of special purchase or other rights.  Notwithstanding the preceding
provisions of this Section 3, the Restricted Units shall be subject to the
restrictions described herein, including, without limitation, those described in
Section 2.

 

SECTION 4.         Forfeiture and Expiration of Restrictions.

 

(a)           Vesting Schedule.  Subject to the terms and conditions of this
Agreement, the restrictions described in Section 2 shall lapse and the
Restricted Units shall become vested and nonforfeitable (“Vested Units”),
provided the Director has continuously provided services to the Partnership
Entities, without interruption, from the Date of Grant through each applicable
vesting date (each, a “Vesting Date”), in accordance with the following
schedule:

 

Vesting Date(1)

 

Cumulative Vested Percentage

 

On May 15, [        ]

 

33

%

On May 15, [        ]

 

66

%

On May 15, [        ]

 

100

%

 

(b)           Termination of Service.

 

(i)            Termination due to Death or Disability.  If, at any time prior to
the final Vesting Date, the Director ceases providing services to the
Partnership Entities by reason of the Director’s death or Disability, then all
Restricted Units granted pursuant to this Agreement that remain unvested as of
the date of the Director’s termination shall immediately become fully vested and
nonforfeitable as of the date of such termination.

 

--------------------------------------------------------------------------------

(1)  Grants dated between February 15 and August 14 vest on May 15 of each year;
grants dated between August 15 and February 14 vest on November 15 of each year.

 

2

--------------------------------------------------------------------------------


 

(ii)           Involuntary Termination Without Cause.  If, at any time prior to
the final Vesting Date, the Director is not nominated for election, or is not
elected, as a member of the Board and such failure to nominate or elect the
Director to the Board is for a reason other than Cause (such resulting
termination of the Director’s then current term, an “Involuntary Termination”),
then all Restricted Units granted pursuant to this Agreement that have not yet
vested as of the date of such Involuntary Termination shall become null and void
as of such date, shall be forfeited to the Company and the Director shall cease
to have any rights with respect thereto; provided, that, the Board, in its sole
and absolute discretion, may decide to vest all or any portion of the Restricted
Units granted pursuant to this Agreement that remain unvested as of the date of
the Director’s Involuntary Termination.  The portion of the Restricted Units, if
any, for which restrictions do not lapse in accordance with the foregoing shall
become null and void as of the date of the Involuntary  Termination; provided,
that the portion, if any, of the Restricted Units for which forfeiture
restrictions lapse as of such date shall survive.

 

(iii)          Other Termination.  If, at any time prior to the final Vesting
Date, the Director ceases providing services to the Partnership Entities for any
reason other than due to the Director’s death or Disability or due to an
Involuntary Termination, then all Restricted Units granted pursuant to this
Agreement that have not yet vested as of the date of the Director’s termination
shall become null and void as of the date of such termination, shall be
forfeited to the Company and the Director shall cease to have any rights with
respect thereto; provided, however, that the portion, if any, of the Restricted
Units for which forfeiture restrictions have lapsed as of the Director’s date of
termination shall survive.

 

(c)           Termination Following a Change of Control.  In the event of
termination of the Director’s service relationship with the Partnership Entities
as a result of an Involuntary Termination within 2 years following a Change of
Control and prior to the final Vesting Date, all restrictions described in
Section 2 shall lapse and all Restricted Units granted pursuant to this
Agreement shall become immediately vested and nonforfeitable.

 

(d)           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

(i)            Cause.  The term “Cause” means a determination made in good faith
by a majority of the Elected Directors (as defined in the Partnership Agreement)
that the Director (A) willfully and continually failed to substantially perform
the Director’s duties with the Partnership Entities (other than a failure
resulting from the Director’s incapacity due to physical or mental illness)
which failure continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to the
Director specifying the manner in which the Director has failed to substantially
perform or (B) willfully engaged in conduct which is demonstrably and materially
injurious to the Partnership Entities, monetarily or otherwise; provided,
however, that no termination of the Director’s services shall be for Cause as
set forth in clause (B) above until (1) there shall have been delivered to the
Director a copy of a written notice setting forth that the Director was guilty
of the conduct described in clause (B) above and specifying the particulars
thereof in detail and (2) the Director shall have

 

3

--------------------------------------------------------------------------------


 

been provided an opportunity to be heard by the Board (with the assistance of
the Director’s counsel if the Director so desires).  No act or failure to act on
the part of the Director shall be considered “willful” unless the Director has
intentionally or deliberately acted or failed to act with knowledge that such
action or failure to act was likely to be materially injurious to the
Partnership Entities.  Notwithstanding anything contained herein or in the Plan
to the contrary, no failure to perform by the Director after a notice of
termination is given shall constitute Cause.

 

(ii)           Change of Control.  The term “Change of Control” means, the
occurrence of one of the following:

 

(A)          the consummation of an agreement to acquire or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
by any “person” or “group” (within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act) such that afterwards such
person or group has 40% or more of either (1) the then outstanding common equity
securities of the Partnership (the “Outstanding Equity”) or (2) the combined
voting power of the then outstanding voting securities of the Partnership (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
subclause (A), the following acquisitions shall not constitute a Change of
Control: (a) any acquisition directly from the Partnership, (b) any acquisition
by the Partnership, (c) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Partnership or any of its Affiliates,
(d) any acquisition by any entity pursuant to a transaction that complies with
clauses (1), (2) or (3) of subclause (D) below, or (e) any acquisition by any
member of the NRG Group unless, prior to such acquisition but following the Date
of Grant, the aggregate ownership of members of the NRG Group has been reduced
to less than 20% of both the Outstanding Equity and the Outstanding Voting
Securities; or

 

(B)           the acquisition of beneficial ownership by any person or group of
40% or more of the combined voting power of the then outstanding voting
securities of the general partner of the Partnership and/or the Company (the “GP
Outstanding Voting Securities”); provided, however, that for purposes of this
subclause (B), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition by the Partnership or any of its subsidiaries,
(2) any transaction that is subject to subclause (D) below, or (3) any
acquisition of beneficial ownership of GP Outstanding Voting Securities solely
by virtue of an acquisition of Outstanding Equity or Outstanding Voting
Securities; or

 

(C)           the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the Partnership; or

 

(D)          the consummation of a reorganization, merger or consolidation
involving the Partnership or a sale or other disposition by the Partnership of
all or substantially all of its assets or an acquisition of assets of another
entity (a “Business Combination”), in each case, unless following such

 

4

--------------------------------------------------------------------------------


 

Business Combination: (1) the Outstanding Equity and Outstanding Voting
Securities immediately prior to such Business Combination represent or are
converted into or exchanged for securities that represent or are convertible
into more than 50% of, respectively, the then outstanding equity securities and
the combined voting power of the then outstanding voting securities, as the case
may be, of the entity resulting from such Business Combination or the resulting
public parent thereof (including, without limitation, any entity that as a
result of such transaction owns the Partnership, or all or substantially all of
the assets of the Partnership either directly or through one or more
subsidiaries), as the case may be, (2) no Person (excluding any employee benefit
plan (or related trust) of the Partnership or the entity resulting from the
Business Combination or the resulting public parent thereof, as the case may be)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding equity securities of the entity resulting from such Business
Combination or the resulting public parent thereof, as the case may be, or the
combined voting power of the then outstanding voting securities of such entity,
except to the extent that such ownership existed with respect to the Partnership
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors or similar governing entity of the entity resulting from
such Business Combination or the resulting public parent thereof, as the case
may be, were members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; provided, however, that clauses (1), (2) and (3) of this subclause
(D) shall not apply if the entity resulting from the Business Combination or the
resulting public parent thereof, as the case may be, is a limited partnership
unless 100% of the combined voting power of the voting securities of the general
partner thereof is owned, directly or indirectly, by such limited partnership;
or

 

(E)           individuals who constitute the Incumbent Board cease for any
reason to constitute at least a majority of the Board.  For purposes of this
Agreement, the term “Incumbent Board” means the portion of the Board constituted
of the individuals who are members of the Board as of the Date of Grant and any
other individual who becomes a director of the Company after such date and who
is either (1) an Appointed Director (as such term is defined in the Partnership
Agreement), (2) a Management Director (as such term is defined in the
Partnership Agreement), or (3) an Elected Director (as such term is defined in
the Partnership Agreement) who was nominated to serve on the Board by a vote of
at least a majority of the Elected Directors then serving on the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened election contest or solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board.

 

(iii)          Disability.  The term “Disability” means (A) a physical or mental
impairment of sufficient severity that, in the opinion of the Board, the
Director is unable to continue performing the duties assigned to the Director
prior to such impairment or the

 

5

--------------------------------------------------------------------------------


 

Director’s condition entitles the Director to disability benefits under any
insurance or employee benefit plan of any Partnership Entity, and (B) the
impairment or condition is cited by the employing Partnership Entity as the
reason for the Director’s termination.

 

SECTION 5.         Limitations on Transfer.

 

The Director agrees that he shall not dispose of (meaning, without limitation,
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of) any
Restricted Units hereby acquired prior to the applicable Vesting Dates,
including pursuant to a domestic relations order issued by a court of competent
jurisdiction, unless such transfer is expressly approved in writing by the
Committee.  Any attempted disposition of the Restricted Units in violation of
the preceding sentence shall be null and void.

 

SECTION 6.         Nontransferability of Agreement.

 

This Agreement and all rights under this Agreement shall not be transferable by
the Director other than by will or pursuant to applicable laws of descent and
distribution.  Any rights and privileges of the Director in connection herewith
shall not be transferred, assigned, pledged or hypothecated by the Director or
by any other person or persons, in any way, whether by operation of law, or
otherwise, and shall not be subject to execution, attachment, garnishment or
similar process.  In the event of any such occurrence, the Restricted Units
shall automatically be forfeited.  Notwithstanding the foregoing, all or some of
the Restricted Units or rights under this Agreement may be transferred if such
transfer is approved in writing by the Committee.

 

SECTION 7.         Adjustment of Restricted Units.

 

The number of Restricted Units granted to the Director pursuant to this
Agreement shall be adjusted to reflect unit splits or other changes in the
capital structure of the Partnership, all in accordance with the Plan.  All
provisions of this Agreement shall be applicable to such new or additional or
different units or securities distributed or issued pursuant to the Plan to the
same extent that such provisions are applicable to the Units with respect to
which they were distributed or issued.

 

SECTION 8.         Delivery of Vested Units.

 

Promptly following the expiration of the restrictions on the Restricted Units as
contemplated in Section 4 of this Agreement, and subject to Section 9, the
Company shall cause to be issued and delivered to the Director or the Director’s
designee the number of Restricted Units as to which restrictions have lapsed,
free of any restrictive legend relating to the lapsed restrictions, and shall
pay to the Director any previously unpaid UDRs distributed with respect to the
Restricted Units.  Neither the value of the Restricted Units nor the UDRs shall
bear any interest owing to the passage of time.

 

SECTION 9.         Securities Act.

 

The Company shall have the right, but not the obligation, to cause the
Restricted Units to be registered under the appropriate rules and regulations of
the SEC.  The Company shall not be required to deliver any Units hereunder if,
in the opinion of counsel for the Company, such

 

6

--------------------------------------------------------------------------------


 

delivery would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations.  By accepting this grant, the
Director agrees that any Units that the Director may acquire upon vesting of
this Award will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws.

 

SECTION 10.       Copy of Plan.

 

By the execution of this Agreement, the Director acknowledges receipt of a copy
of the Plan.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any applicable law, then such provision will be deemed to
be modified to the minimum extent necessary to render it legal, valid and
enforceable; and if such provision cannot be so modified, then this Agreement
will be construed as if not containing the provision held to be invalid, and the
rights and obligations of the parties will be construed and enforced
accordingly.

 

SECTION 11.       Notices.

 

Whenever any notice is required or permitted hereunder, such notice must be in
writing and personally delivered or sent by mail.  Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day (on which banking institutions in the State of Texas are
open) after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith.  The Company or the Director may change at any time and
from time to time by written notice to the other, the address which it or he
previously specified for receiving notices.  The Company and the Director agree
that any notices shall be given to the Company or to the Director at the
following addresses:

 

Company:

 

Eagle Rock Energy G&P, LLC

 

 

Attn: Charles C. Boettcher

 

 

P.O. Box 2968

 

 

Houston, Texas 77252-2968

 

 

Phone: (281) 408-1260

 

 

Fax: (281) 715-4142

 

 

 

Director:

 

At the Director’s current address as shown in the

 

 

Company’s records.

 

SECTION 12.       General Provisions.

 

(a)           Administration.  This Agreement shall at all times be subject to
the terms and conditions of the Plan.  The Committee shall have sole and
complete discretion with respect to all matters reserved to it by the Plan and
decisions of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Director and the Company.  In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.

 

7

--------------------------------------------------------------------------------


 

(b)           Continuation of Service.  This Agreement shall not be construed to
confer upon the Director any right to continue in the service of the Partnership
Entities.

 

(c)           Governing Law.  This Agreement shall be interpreted and
administered under the laws of the State of Texas, without giving effect to any
conflict of laws provisions.

 

(d)           Amendments.  This Agreement may be amended only by a written
agreement executed by the Company and the Director, except that the Committee
may unilaterally waive any conditions or rights under, amend any terms of, or
alter this Agreement provided no such change (other than pursuant to
Section 4(c) or 7(c) of the Plan) materially reduces the rights or benefits of
the Director with respect to the Restricted Units without his consent.

 

(e)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and upon any person
lawfully claiming under the Director.

 

(f)            Entire Agreement.  This Agreement constitutes the entire
agreement of the parties with regard to this subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Restricted Units granted hereby.  Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.

 

(g)           No Liability for Good Faith Determinations.  Neither the
Partnership Entities, nor the members of the Committee or the Board, nor any
officer of the Company, shall be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Restricted
Units granted hereunder.

 

(h)           No Guarantee of Interests.  The Board and the Partnership Entities
do not guarantee the Units from loss or depreciation.

 

(i)            Insider Trading Policy.  The terms of the Company’s Insider
Trading Policy with respect to Units are incorporated herein by reference.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Director has set his hand as to the
date and year first above written.

 

 

EAGLE ROCK ENERGY G&P, LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Director

 

9

--------------------------------------------------------------------------------